o?7-/r
                                ELECTRONIC RECORD




COA #      05-13-01004-CR                        OFFENSE:        49.04


           Nicolas Stephen Lloyd v. The State
STYLE:     ofTexas                               COUNTY:         Collin

COA DISPOSITION:       REVREM                    TRIAL COURT:    401st Judicial District Court


DATE: 12/22/2014                 Publish: YES    TC CASE #:      401-81624-2012




                        IN THE COURT OF CRIMINAL APPEALS



         Nicolas Stephen Lloyd v. The State
STYLE:   ofTexas                                      CCA#:
                                                                      097-/5"
         Qtatr^                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

              !f£3L                                   JUDGE:

DATE:
         -W          wir                              SIGNED:                             PC:_

JUDGE:        \Jl\ LJAAAAIrt^                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD